 



EXHIBIT 10.31

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
                     DISCOUNT STOCK PROGRAM AWARD
     This Award Agreement sets forth the terms and conditions of the award (“DSP
Award”) of RSUs under the                      Discount Stock Program (“DSP
RSUs”) granted to you under The Goldman Sachs Amended and Restated Stock
Incentive Plan (the “Plan”).
     1. The Plan. This DSP Award is made pursuant to the Plan, the terms of
which are incorporated in this Award Agreement. Capitalized terms used in this
Award Agreement that are not defined in this Award Agreement have the meanings
as used or defined in the Plan. References in this Award Agreement to any
specific Plan provision shall not be construed as limiting the applicability of
any other Plan provision.
     2. Award.
          (a) Form of Award. The number of DSP RSUs subject to this DSP Award is
set forth in the Award Statement delivered to you. The Award Statement shall
designate your DSP RSUs as either “Base RSUs” or “French Alternative Discount
RSUs”. An RSU is an unfunded and unsecured promise to deliver (or cause to be
delivered) to you, subject to the terms and conditions of this Award Agreement,
a share of Common Stock (a “Share”) on the Delivery Date or as otherwise
provided herein. Until such delivery, you have only the rights of a general
unsecured creditor, and no rights as a shareholder of GS Inc.
          (b) Certain Conditions Precedent.
          (i) Your DSP Award is made available to you solely because you are an
employee of the Firm on the Date of Grant who does not own, directly or
indirectly (including any right to acquire shares), more than ten percent (10%)
of the issued share capital of GS Inc.
          (ii) This DSP Award is expressly conditioned on: (i) your being a
participant in the Goldman Sachs Partner Compensation Plan or the Goldman Sachs
Restricted Partner Compensation Plan on the Date of Grant and your executing any
agreement required in connection with such participation; and (ii) your
executing the related signature card and returning it to the address designated
on the signature card and/or by the method designated on the signature card by
the date specified. unless otherwise determined by the Committee, your failure
to meet these conditions will result in the cancellation of your DSP Award. This
DSP Award is subject to all terms, conditions and provisions of the Plan and
this Award Agreement, including, without limitation, the arbitration and choice
of forum provisions set forth in Paragraph 13. By executing the related
signature card, you will have confirmed your acceptance of all of the terms and
conditions of this Award Agreement.
          (c) Status under Shareholders’ Agreement. The Shares delivered with
respect to this DSP Award will be subject to the Goldman Sachs Shareholders’
Agreement to which you are a party, as amended from time to time (the
“Shareholders’ Agreement”), except those Shares will not be considered “Covered
Shares” as defined in that Agreement. Shares underlying your Base RSUs will not
count toward satisfying your transfer restriction requirements under Section 2.1
of the Shareholders’ Agreement until the Transfer Restrictions described in
Paragraphs 3(b)(i)(B) and 3(b)(ii)(B) are removed.

 



--------------------------------------------------------------------------------



 



     3. Vesting, Delivery and Transfer Restrictions.
          (a) Vesting.
          (i) Base RSUs. Except as provided in Paragraph 2(b), you shall be
fully Vested in all of the Outstanding Base RSUs on the Date of Grant, and,
subject to Paragraph 10, neither such Base RSUs, nor the Shares underlying them,
shall be forfeitable for any reason.
          (ii) French Alternative Discount RSUs. Except as provided in this
Paragraph 3 and in Paragraphs 2, 4(b), 5, 7, 8, 10, 11 and 16, on each Vesting
Date you shall become Vested in the number or percentage of the Outstanding
French Alternative Discount RSUs specified next to such Vesting Date on the
Award Statement (which may be rounded to avoid fractional Shares). While
continued active Employment is not required in order to receive delivery of the
Shares underlying your Outstanding French Alternative Discount RSUs that are or
become Vested, all other terms and conditions of this Award Agreement shall
continue to apply, and failure to meet such terms and conditions may result in
the termination of the French Alternative Discount RSUs (as a result of which no
Shares underlying your French Alternative Discount RSUs would be delivered).
          (b) Delivery and Transfer Restrictions.
          (i) Base RSUs.
          (A) Delivery Date. The Delivery Date with respect to your Base RSUs
shall be the date specified as such on your Award Statement, if that date is
during a Window Period or, if that date is not during a Window Period, the first
Trading Day of the first Window Period beginning after that date. For this
purpose, a “Trading Day” is a day on which Shares trade regular way on the New
York Stock Exchange. Except as provided in this Paragraph 3 and Paragraphs 2, 8,
10, 11 and 16, in accordance with Section 3.23 of the Plan, reasonably promptly
(but in no case more than thirty (30) Business Days) after the date specified as
the Delivery Date, Shares underlying your Base RSUs (“Base Shares”) shall be
delivered by book entry credit to your Custody Account or to a brokerage account
as approved or required by the Firm.
          (B) Transfer Restrictions on Base Shares. Except as provided in
Paragraphs 3(c), 4(a), 8, or 10, until the date specified on your Award
Statement as the “Transferability Date:” (I) your Base Shares shall not be
permitted to be sold, exchanged, transferred, assigned, pledged, hypothecated,
fractionalized, hedged or otherwise disposed of (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily by you
(collectively referred to as the “Transfer Restrictions”) and any purported
sale, exchange, transfer, assignment, pledge, hypothecation, fractionalization,
hedge or other disposition in violation of the Transfer Restrictions shall be
void; and (II) if and to the extent your Base Shares are certificated, the
certificates representing your Base Shares are subject to the restrictions in
this Paragraph 3(b)(i)(B) and GS Inc. shall advise its transfer agent to place a
stop order against your Base Shares. Within 30 Business Days after the
Transferability Date (or any other date described herein the Transfer
Restrictions are removed), GS Inc. shall take, or shall cause to be taken, such
steps as may be necessary to remove the Transfer Restrictions.
          (ii) French Alternative Discount RSUs.
          (A) Delivery Date. The Delivery Date with respect to your Outstanding
Vested French Alternative Discount RSUs shall be the date specified as such on
your Award Statement, if that date is during a Window Period or, if that date is
not during a Window Period, the first Trading Day of the first Window Period
beginning after that date. Except as provided in this Paragraph 3 and in
Paragraphs 2, 4(b), 5, 6, 7, 8, 10, 11 and 16, in accordance with Section 3.23
of the Plan, reasonably promptly (but in no case more than thirty (30) Business
Days) after any date specified as the Delivery Date (or any other date delivery
of Shares is called for hereunder), Shares underlying the number or percentage
of your then Outstanding French Alternative Discount RSUs (“French Alternative
Discount Shares”) with respect to which the Delivery Date (or other date) has

2



--------------------------------------------------------------------------------



 



occurred (which number of Shares may be rounded to avoid fractional Shares)
shall be delivered by book entry credit to a special custody account or to a
special brokerage account as approved or required by the Firm and shall be
subject to Transfer Restrictions as described in Paragraph 3(b)(ii)(B) until the
Transferability Date (defined below) identified on your Award Statement.
Notwithstanding any other provision to the contrary in this Award Agreement or
your Award Statement, the Delivery Date with respect to your French Alternative
Discount RSUs shall not occur prior to the expiration of a minimum period of two
years following the Date of Grant except as provided in Paragraph 3(c) hereof.
          (B) Transfer Restrictions on French Alternative Discount Shares.
Notwithstanding any other provision to the contrary in this Award Agreement
(except for Section 10(h)) or the Award Statement and except as may be
determined by the Firm, in its sole discretion in a manner it concludes is
consistent with the deferral of French income taxes with respect to your
election for French Alternative Discount RSUs under the                      DSP
Award until a date that is two years following the Delivery Date (the
“Transferability Date”) (I) your French Alternative Discount Shares shall not be
permitted to be sold, exchanged, transferred, assigned, pledged, hypothecated,
fractionalized, hedged or otherwise disposed of (including through the use of
any cash-settled instrument), whether voluntarily or involuntarily by you
(collectively referred to as the “Transfer Restrictions”) and any purported
sale, exchange, transfer, assignment, pledge, hypothecation, fractionalization,
hedge or other disposition in violation of the Transfer Restrictions shall be
void; and (II) if and to the extent your French Alternative Discount Shares are
certificated, the certificates representing your French Alternative Discount
Shares are subject to the restrictions in this Paragraph 3(b)(ii)(B) and GS Inc.
shall advise its transfer agent to place a stop order against your French
Alternative Discount Shares. Within 30 Business Days after the Transferability
Date (or any other date described herein the Transfer Restrictions are removed),
GS Inc. shall take, or shall cause to be taken, such steps as may be necessary
to remove the Transfer Restrictions.
          (iii) Certain “Covered Employees.” Notwithstanding the foregoing, if
you are or become considered by GS Inc. to be one of its “covered employees”
within the meaning of Section 162(m) of the Code, then you shall be subject to
Section 3.21.3 of the Plan, as a result of which delivery of your Shares may be
delayed.
          (iv) Right to Deliver Cash or Other Property.
          (A) In accordance with Section 1.3.2(i) of the Plan, in the discretion
of the Committee, in lieu of all or any portion of the Shares otherwise
deliverable in respect of all or any portion of your Base RSUs, the Firm may
deliver cash, other securities, other Awards or other property, and all
references in this Award Agreement to deliveries of Shares shall include such
deliveries of cash, other securities, other Awards or other property.
          (B) Notwithstanding Section 1.3.2(i) of the Plan, you shall receive,
on the Delivery Date, French Alternative Discount Shares only to the exclusion
of cash, other securities, other Awards or other property.
          (v) Escrow. Pending receipt of any consents deemed necessary or
appropriate by the Firm, Shares in respect of your DSP Award initially may be
delivered into an escrow account meeting such terms and conditions as determined
by the Firm. Any such escrow arrangement shall, unless otherwise determined by
the Firm, provide that (A) the escrow agent shall have the exclusive authority
to vote such Shares while held in escrow and (B) dividends paid on such Shares
held in escrow may be accumulated and shall be paid as determined by GS Inc. in
its discretion. By accepting your DSP Award, you have agreed to execute such
documents and take such steps as may be deemed necessary or appropriate by the
Firm to establish and maintain any such escrow account.
          (c) Death. Notwithstanding any other Paragraph of this Award
Agreement, if you die prior to the Delivery Date with respect to your DSP RSUs
and/or the Transferability Date with respect to both your Base Shares and French
Alternative Discount Shares, as soon as practicable after the date of death and
after such documentation as may be requested by the Committee is provided to the
Committee: (i) both your Base Shares

3



--------------------------------------------------------------------------------



 



and French Alternative Discount Shares shall be delivered to the representative
of your estate; and (ii) the Transfer Restrictions then applicable to both your
Base Shares and French Alternative Discount Shares shall be removed. The
Committee may adopt procedures pursuant to which you may be permitted to
specifically bequeath some or all of your Outstanding DSP RSUs under your will
to an organization described in Sections 501(c)(3) and 2055(a) of the Code (or
such other similar charitable organization as may be approved by the Committee).
     4. Termination of Employment
          (a) Base Shares / French Alternative Discount Shares. Unless the
Committee determines otherwise, if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm (other than by
reason of Extended Absence or solely as a result of “downsizing” as provided in
Paragraph 7(b)), (i) the Transfer Restrictions will be removed as soon as
practicable after the date your Employment so terminates with respect to your
Base Shares, and (ii) the Transfer Restrictions described in
Paragraph 3(b)(ii)(B) with respect to the French Alternative Discount Shares
will continue to apply until the Transferability Date. If your Employment
terminates by reason of Extended Absence or solely by reason of a “downsizing”
as provided in Paragraph 7(b), the Transfer Restrictions shall continue to apply
to both your Base Shares and French Alternative Discount Shares until the
Transferability Date in accordance with Paragraphs 3(b)(i)(B) and 3(b)(ii)(B)
hereof.
          (b) French Alternative Discount RSUs. Unless the Committee determines
otherwise, except as provided in Paragraphs 3(c), 7, 8 and 10(h), if your
Employment terminates for any reason or you otherwise are no longer actively
employed with the Firm, your rights in respect of your French Alternative
Discount RSUs (but not your Base RSUs) that were Outstanding but that had not
yet become Vested immediately prior to your termination of Employment
immediately shall terminate, such French Alternative Discount RSUs shall cease
to be Outstanding, and no Shares shall be delivered in respect thereof.
     5. Termination of French Alternative Discount RSUs and Non-Delivery of
French Alternative Discount Shares. Unless the Committee determines otherwise,
and except as provided in Paragraphs 7 and 8, your rights in respect of all of
your Outstanding French Alternative Discount RSUs (whether or not Vested),
immediately shall terminate, such French Alternative Discount RSUs shall cease
to be Outstanding, and no French Alternative Discount Shares shall be delivered
in respect thereof if:
          (a) you attempt to have any dispute under the Plan or this Award
Agreement resolved in any manner that is not provided for by Paragraph 13 or
Section 3.17 of the Plan;
          (b) any event that constitutes Cause has occurred;
          (c) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel, or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
          (d) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all

4



--------------------------------------------------------------------------------



 



the terms and conditions of the Plan and this Award Agreement. By accepting the
delivery of Shares under this Award Agreement, you shall be deemed to have
represented and certified at such time that you have complied with all the terms
and conditions of the Plan and this Award Agreement;
          (e) the Committee determines that you failed to meet, in any respect,
any obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement, the Shareholders’ Agreement, or
any other shareholders’ agreement to which other similarly situated employees of
the Firm are a party; or
          (f) as a result of any action brought by you, it is determined that
any of the terms or conditions of this Award Agreement are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
     6. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to your French Alternative
Discount RSUs and French Alternative Discount Shares but not your Base RSUs or
Base Shares.
     7. Extended Absence and Downsizing.
          (a) Extended Absence.
          (i) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraphs 3(b)(ii) and 7(a)(ii), solely with respect to any French
Alternative Discount RSUs that were Outstanding but that had not yet become
Vested immediately prior to your termination of Employment (determined as
described in Section 1.2.19 of the Plan) by reason of Extended Absence, the
condition set forth in Paragraph 4(b) shall be waived with respect to any such
French Alternative Discount RSUs (as a result of which such French Alternative
Discount RSUs shall become Vested), but all other terms and conditions of this
Award Agreement shall continue to apply. Any termination of Employment by reason
of Extended Absence shall not affect your Base RSUs, Base Shares or French
Alternative Discount Shares, and the Transfer Restrictions shall continue to
apply until the Transferability Date as provided in Paragraph 3(b)(i)(B) and
3(b)(ii)(B).
          (ii) Without limiting the application of Paragraph 4(b), your rights
in respect of your Outstanding French Alternative Discount RSUs that become
Vested in accordance with Paragraph 7(a)(i) immediately shall terminate, such
Outstanding French Alternative Discount RSUs shall cease to be Outstanding, and
no Shares shall be delivered in respect thereof if, prior to the original
Vesting Date with respect to such French Alternative Discount RSUs, you
(i) form, or acquire a 5% or greater equity ownership, voting or profit
participation interest in, any Competitive Enterprise, or (ii) associate in any
capacity (including, but not limited to, association as an officer, employee,
partner, director, consultant, agent or advisor) with any Competitive
Enterprise.
          (b) Downsizing.
          (i) Notwithstanding any other provision of this Award Agreement and
subject to your executing such general waiver and release of claims and an
agreement to pay any associated tax liability, both as may be prescribed by the
Firm or its designee, if your Employment is terminated without Cause solely by
reason of a “downsizing,” the condition set forth in Paragraph 4(b) shall be
waived with respect to a portion of your French Alternative Discount RSUs that
were Outstanding but that had not yet become Vested immediately prior

5



--------------------------------------------------------------------------------



 



to such termination of Employment by reason of “downsizing,” as a result of
which you shall become Vested in a portion of such French Alternative Discount
RSUs, determined with respect to each remaining Vesting Date by multiplying the
number of French Alternative Discount RSUs that would become Vested on each
remaining Vesting Date by a fraction, the numerator of which is the number of
months from the Date of Grant to the date your Employment terminated and the
denominator of which is the number of months from the Date of Grant to the
applicable Vesting Date, but all other terms and conditions of this Award
Agreement shall continue to apply. Your termination of Employment by reason of
“downsizing” shall not affect your Base Shares, and the Transfer Restrictions
shall continue to apply until the Transferability Date as provided in
Paragraph 3(b)(i)(B).
          (ii) Whether or not your Employment is terminated solely by reason of
a “downsizing” shall be determined by the Firm in its sole discretion. No
termination of Employment initiated by you, including any termination claimed to
be a “constructive termination” or the like or a termination for good reason,
will be solely by reason of a “downsizing.”
     8. Change in Control. Notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding Base RSUs shall be delivered, and the Transfer Restrictions with
respect to your Base Shares shall be removed. Shares underlying your then
Outstanding French Alternative Discount RSUs, whether or not Vested, shall be
delivered (but not earlier than the second anniversary of the Date of Grant) and
French Alternative Discount Shares so delivered shall be subject to the Transfer
Restrictions described in Paragraph 3(b)(ii)(B).
     9. Dividend Equivalent Rights. Each DSP RSU shall include a Dividend
Equivalent Right. Accordingly, with respect to each of your Outstanding DSP
RSUs, at or after the time of distribution of any regular cash dividend paid by
GS Inc. in respect of a Share the record date for which occurs on or after the
Date of Grant, you shall be entitled to receive an amount (less applicable
withholding) equal to such regular dividend payment as would have been made in
respect of the Share underlying such Outstanding DSP RSU. Payment in respect of
a Dividend Equivalent Right shall be made only with respect to DSP RSUs that are
Outstanding on the relevant record date. Each Dividend Equivalent Right shall be
subject to the provisions of Section 2.8.2 of the Plan.
     10. Certain Additional Terms, Conditions and Agreements.
          (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this DSP Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to you pursuant to this DSP Award. In addition, if you are an
individual with separate employment contracts (at any time during and/or after
the Firm’s                      fiscal year), the Firm may, in its sole
discretion, require you to provide for a reserve in an amount the Firm
determines is advisable or necessary in connection with any actual, anticipated
or potential tax consequences related to your separate employment contracts by
requiring you to choose between remitting such amount (i) in cash (or through
payroll deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this DSP Award (or any
other Outstanding Awards under the Plan). In no event, however, shall any choice
you may have under the preceding two sentences determine, or give you any
discretion to affect, the timing of the delivery of Shares or the timing of
payment of tax obligations.
          (b) Your rights in respect of your French Alternative Discount RSUs
are conditioned on your becoming a party to any shareholders’ agreement to which
other similarly situated employees of the Firm are a party.

6



--------------------------------------------------------------------------------



 



          (c) Your rights in respect of your DSP Award are conditioned on the
receipt to the full satisfaction of the Committee of any required consents (as
described in Section 3.3 of the Plan) that the Committee may determine to be
necessary or advisable.
          (d) You understand and agree, in accordance with Section 3.3 of the
Plan, by accepting this Award, you have expressly consented to all of the items
listed in Section 3.3.3(d) of the Plan, which are incorporated herein by
reference.
          (e) You understand and agree, in accordance with Section 3.22 of the
Plan, by accepting this DSP Award you have agreed to be subject to the Firm’s
policies in effect from time to time concerning trading in Shares and hedging or
pledging Shares and equity-based compensation or other awards (including,
without limitation, the Firm’s “Policies With Respect to Transactions Involving
GS Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”),
and confidential or proprietary information, and to effect sales of Shares
delivered to you in respect of your DSP RSUs in accordance with such rules and
procedures as may be adopted from time to time with respect to sales of such
Shares (which may include, without limitation, restrictions relating to the
timing of sale requests, the manner in which sales are executed, pricing method,
consolidation or aggregation of orders and volume limits determined by the
Firm). In addition, you understand and agree that you shall be responsible for
all brokerage costs and other fees or expenses associated with this DSP Award,
including, without limitation, such brokerage costs or other fees or expenses in
connection with the sale of Shares delivered to you hereunder.
          (f) In addition to the legends described in Paragraph 3(b)(ii)(B)
hereof, GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.
          (g) You undertake to comply with (and take all steps requested by the
Firm to assure that it complied with) the reporting requirements to be
established by French law and regulations in order to benefit from the tax and
social security regime set forth under article 83 of the Finance Bill for 2005
(#2004-1484) dated December 30, 2004, article 41 of the Law #2005-842 dated
July 26, 2005 and articles 34, 39, 40 and 41 of the law #2006-1770 dated
December 30, 2006.
          (h) Without limiting the application of Paragraph 5, if:
          (i) your Employment with the Firm terminates solely because you
resigned to accept employment at any U.S. Federal, state or local government,
any non-U.S. government, any supranational or international organization, any
self-regulatory organization or any agency, or instrumentality of any such
government or organization, or any other employer determined by the Committee,
and as a result of such employment, your continued holding of your Outstanding
DSP RSUs and/or the Shares delivered in respect of your DSP RSUs that are
subject to Transfer Restrictions would result in an actual or perceived conflict
of interest (“Conflicted Employment”); or
          (ii) following your termination of Employment other than described in
Paragraph 10(h)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding DSP
RSUs and/or Shares delivered in respect of DSP RSUs that are subject to Transfer
Restrictions;
then, in the case of Paragraph 10(h)(i) above only, the condition set forth in
Paragraph 4(b) shall be waived with respect to any French Alternative Discount
RSUs you then hold that had not yet become Vested (as a result of which such
French Alternative Discount RSUs shall become Vested) and in the case of
Paragraphs 10(h)(i) and 10(h)(ii) above, the Transfer Restrictions shall be
removed with respect to any then delivered Base Shares, all Base RSUs and then
Outstanding Vested French Alternative Discount RSUs pursuant to which Shares had
not

7



--------------------------------------------------------------------------------



 



yet been delivered shall be cancelled, and, at the sole discretion of the Firm,
you shall receive either a lump sum cash payment in respect of, or delivery of
Shares underlying, any such cancelled Base RSUs and Vested French Alternative
Discount RSUs, in each case as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment.
Notwithstanding anything else herein, payment or delivery in respect of the DSP
RSUs as a result of this Paragraph 10(h) shall be made only at such time and if
and to the extent as would not result in the imposition of any additional tax to
you under Section 409A of the Code (which governs the taxation of certain
deferred compensation).
     11. Right of Offset. The obligation to deliver Shares under this Award
Agreement or to remove the Transfer Restrictions is subject to Section 3.4 of
the Plan, which provides for the Firm’s right to offset against such obligation
any outstanding amounts you owe to the Firm and any amounts the Committee deems
appropriate pursuant to any tax equalization policy or agreement.
     12. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend this Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.
     13. Arbitration; Choice of Forum. BY ACCEPTING THIS DSP AWARD, YOU
UNDERSTAND AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET
FORTH IN SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY
REFERENCE AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY
OR CLAIM BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING
THE PLAN OR THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW
YORK CITY, PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE
PLAN, SHALL APPLY.
     14. Non-transferability. Except as otherwise may be provided in this
Paragraph 14 or as otherwise may be provided by the Committee, and subject to
Paragraph 3 hereof, the limitations on transferability set forth in Section 3.5
of the Plan shall apply to this DSP Award. Any purported transfer or assignment
in violation of the provisions of this Paragraph 14 or Section 3.5 of the Plan
shall be void. The Committee may adopt procedures pursuant to which some or all
recipients of DSP Awards may transfer some or all of their DSP Awards through a
gift for no consideration to any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the recipient’s household
(other than a tenant or employee), a trust in which these persons have more than
50% of the beneficial interest, and any other entity in which these persons (or
the recipient) own more than 50% of the voting interests.
     15. Governing Law. THIS DSP AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     16. Delay in Payment. To the extent required in order to avoid the
imposition of any interest and/or additional tax under Section 409A(a)(1)(B) of
the Code, any payments or deliveries due as a result of your termination of
Employment with the Firm may be delayed for six months if you are deemed to be a
“specified employee” as defined in Section 409A(a)(2)(i)(B) of the Code.

8



--------------------------------------------------------------------------------



 



     17. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:    
 
  Name:    
 
  Title:    

9